—Appeals by the People from (1) an order of the Supreme Court, Suffolk County (Mullen, J.), dated December 17, 1997, which granted that branch of the defendant’s omnibus motion under Indictment No. 1643/97 which was to dismiss that indictment on the ground that it was duplicitous, and (2) so much of an order of the same court, also dated December 17, 1997, as granted that branch of the defendant’s omnibus motion under Indictment No. 1827/97 which was to dismiss count one of that indictment on the same ground.
Ordered that the order with regard to Indictment No. 1643/97 is affirmed; and it is further,
Ordered that the order with regard to Indictment No. 1827/97 is affirmed insofar as appealed from.
The defendant was charged in Indictment No. 1643/97 with one count of illegal commercialization of fish, shellfish, crustaceans, and wildlife (ECL 71-0924 [3]) based on four separate violations of provisions of ECL 11-1319 and its regulations. In the first count of Indictment No. 1827/97, the defendant was charged with a violation of ECL 71-0924 (3) based on two separate violations of provisions of ECL 11-1319 and its *679regulations. We agree with the Supreme Court that the subject counts were duplicitous, as each count of an indictment may charge one offense only (see, CPL 200.30 [1]; People v Keindl, 68 NY2d 410). Here, each of the subject counts was based on more than one separate violation of ECL 11-1319.
The People’s remaining contentions are without merit. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.